

116 HR 6219 IH: Safeguarding Americans From Epidemics at Work Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6219IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Spano (for himself and Mr. Budd) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a credit against tax for telework, and for other purposes.1.Short titleThis Act may be cited as the Safeguarding Americans From Epidemics at Work Act of 2020 or SAFE at Work Act of 2020.2.Credit for telework(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Telework Credit(a)Allowance of credit(1)In generalFor purposes of section 38, the telework credit for the taxable year is an amount equal to the product of—(A)$100, multiplied by(B)the number of qualified telework employees of the taxpayer in each month of the taxable year. (b)DefinitionsFor purposes of this section—(1)Qualified telework employee(A)In generalThe term qualified telework employee means, for a month in the taxable year, an employee who teleworks not fewer than 12 regularly scheduled business days during such month.(B)Service requirementAn individual shall be considered an employee for a month if such individual is an employee on the first day and last day of such month.(2)TeleworkThe term telework means an arrangement under which an employee performs the duties and responsibilities of such employee’s employment position, and other activities authorized by the employer, from a worksite approved by the employer other than the location from which the employee would otherwise work.(c)Special rules(1)AggregationAll taxpayers which are treated as a single employer under subsections (a) and (b) of section 52 shall be treated as a single employer for purposes of this section.(2)Denial of double benefitNo deduction or credit shall be allowed under any other provision of this chapter with respect to the amount of the credit determined under this section.(d)TerminationThis section shall not apply to taxable years beginning after December 31, 2021. .(b)Conforming amendments(1)Section 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:(34)the telework credit determined under section 45U(a)..(2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45T the following new item:45U. Telework Credit..3.2-percent floor on miscellaneous itemized deductions reinstated for certain yearsSection 67(g) of the Internal Revenue Code of 1986 is amended to read as follows: (g)Suspension for certain taxable yearsNotwithstanding subsection (a), no miscellaneous itemized deduction shall be allowed for any taxable year—(1)beginning after December 31, 2017, and before January 1, 2020, and(2)beginning after December 31, 2021, and before January 1, 2026. .4.Overall limitation on itemized deductions reinstated for certain yearsSection 68(f) of the Internal Revenue Code of 1986 is amended to read as follows: (f)Section shall not applyThis section shall not apply to any taxable year—(1)beginning after December 31, 2017, and before January 1, 2020, and(2)beginning after December 31, 2021, and before January 1, 2026. .5.Effective dateThe amendments made by this Act shall apply to taxable years beginning after December 31, 2019. 